 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”), is executed and delivered this
___day of May, 2006, effective as of April 22, 2006 (the “Effective Date”) by
and between TIMCO AVIATION SERVICES, INC., a Delaware corporation (the
“Company”), and JOHN R. CAWTHRON (the “Employee”).
     In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:
     1. Employment.
          (a) Retention. The Company agrees to employ Employee as its Chairman
of the Board and Chief Executive Officer, and Employee agrees to accept such
employment, subject to the terms and conditions of this Agreement. Further,
Employee shall serve pursuant to this Agreement as an officer and director of
each subsidiary of the Company.
          (b) Employment Period. The Employee commenced services as an employee
of the Company under this Agreement as of the Effective Date. This Agreement
shall commence as of the Effective Date and, unless earlier terminated pursuant
to this Agreement or extended through agreement of the parties, shall expire on
April 30, 2008. Thereafter, this Agreement shall automatically renew for
consecutive one year periods unless terminated by either party by six months
written notice prior to the expiration of the initial term or any renewal term.
For purposes of this Agreement, the initial employment term and any renewal term
thereof are collectively referred to herein as the “Employment Period.”
          (c) Duties and Responsibilities. During the Employment Period, the
Employee shall serve as Chairman and Chief Executive Officer of the Company. In
such role, Employee shall have such authority and responsibility and perform
such duties as are customary to Employee’s office and as are necessary or
appropriate to the business and operations of the Company, subject to the
direction of the Company’s Board of Directors (“Board”). During the Employment
Period, the Employee’s employment shall be full time. Employee shall perform his
duties honestly, diligently, in good faith and in the best interests of the
Company, and Employee shall use his best efforts to promote the interests of the
Company.
          (d) Other Activities. Except upon the prior written consent of the
Company, the Employee, during the Employment Period, will not accept any other
employment. The Employee shall be permitted to serve in ventures such as passive
real estate investments, serving on charitable and civic boards and
organizations, and similar activities, so long as such activities do not
materially interfere with or detract from the performance of Employee’s duties
or constitute a breach of any of the provisions contained in this Agreement.
     2. Compensation.
          (a) Base Salary. In consideration for the Employee’s services
hereunder and the restrictive covenants contained herein, the Employee shall be
paid an annual base salary (“Salary”) of $400,000 per annum from the Effective
Date until the end of the Employment

 



--------------------------------------------------------------------------------



 



Period. Payments hereunder shall be made in accordance with the Company’s
customary payroll practices. Notwithstanding the foregoing, Employee’s annual
Salary may be increased at anytime and from time to time to levels greater than
the level set forth in the preceding sentence at the discretion of the
Compensation Committee (the “Committee”) of the Board of the Company to reflect
merit or other increases.
          (b) Bonus. In addition to the Salary, the Employee shall be eligible
to receive an annual bonus (“Bonus”) equal to 100% of the Employee’s Salary. The
Bonus shall be based on the achievement of corporate goals and objectives as
established by the Committee or the Board. The achievement of said goals and
objectives shall be determined by the Committee or the Board. With respect to
any Fiscal Year during which the Employee is employed by the Company for less
than the entire Fiscal Year, the Bonus shall be prorated for the period during
which the Employee was so employed. Except as set forth above, all amounts of
Bonus earned by Employee shall be payable within thirty (30) days after
completion of the audited financial statements for the previous Fiscal Year. The
term “Fiscal Year” as used herein shall mean each period of twelve (12) calendar
months commencing on January 1st of each calendar year during the Employment
Period and expiring on December 31st of such year.
          (c) Merit and Other Bonuses. Employee shall be entitled to such other
bonuses, payments and benefits as may be determined by the Committee or the
Board, in their sole discretion.
          (d) Equity Incentives. Employee shall be eligible to receive grants of
stock options, restricted stock or other equity incentives, all at the
discretion of the Committee or the Board.
          (e) Other Compensation Programs. The Employee shall be entitled to
participate in Company’s incentive and deferred compensation programs and such
other programs as are established and maintained generally for the benefit of
Company’s employees or executive officers, subject to the provisions of such
plans or programs.
          (f) Vacations. The Employee shall be entitled to four weeks of
vacation on an annual basis. Employee shall be entitled to be reimbursed for any
accrued and unused vacation time as of the date he is no longer an employee of
Company.
          (g) Other Benefits. During the term of this Agreement, the Employee
shall also be entitled to participate in any other health insurance programs,
life insurance programs, disability programs, stock option plans, bonus plans,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of Company’s employees or
executive officers, subject to the provisions of such plans and programs.
          (h) Commuting Expenses. The Company shall provide, at its expense, a
condominium in which Employee may live while he is performing services hereunder
in Greensboro, N.C., as well as a vehicle for transportation when he is in
Greensboro for purposes of his employment with the Company. In addition, the
Company will pay travel expenses from Waco, Texas to Greensboro and the return
trip, up to a maximum of 40 trips per calendar year.

2



--------------------------------------------------------------------------------



 



          (i) Expenses. The Employee shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of the Company, pursuant to the normal standards and guidelines
followed from time to time by the Company.
          (j) Withholding. All payments made to the Employee hereunder shall be
made net of any applicable withholding for income taxes and the Employee’s share
of FICA, FUTA or other taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.
     3. Termination.
          (a) For Cause. The Company shall have the right to terminate this
Agreement and to discharge the Employee for Cause (as defined below), at any
time during the term of this Agreement. Termination for Cause shall mean, during
the term of this Agreement, (i) Employee’s conduct that would constitute under
federal or state law either a felony or a misdemeanor involving moral turpitude,
or a determination by the Company’s Board of Directors, after consideration of
all available information and following the procedures set forth below, that
Employee has willfully violated Company policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to the Company, (ii) Employee’s actions or omissions
that constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing
and intentional breach of any fiduciary duty that causes material injury to the
Company, and (iv) Employee’s inability to perform his material duties, after
reasonable notice and an opportunity to resolve the issues, due to alcohol or
other substance abuse. Any termination for Cause pursuant to this Section shall
be given to the Employee in writing and shall set forth in detail all acts or
omissions upon which the Company is relying to terminate the Employee for Cause.
          Upon any determination by the Company that Cause exists to terminate
the Employee, the Company shall cause a special meeting of the Board of
Directors to be called and held at a time mutually convenient to the Board of
Directors and Employee, but in no event later than ten (10) business days after
Employee’s receipt of the notice that the Company intends to terminate the
Employee for Cause. Employee shall have the right to appear before such special
meeting of the Board of Directors with legal counsel of his choosing to refute
such allegations and shall have a reasonable period of time to cure any actions
or omissions which provide the Company with a basis to terminate the Employee
for Cause (provided that such cure period shall not exceed 30 days). A majority
of the members of the Board of Directors must affirm that Cause exists to
terminate the Employee. No finding by the Board of Directors will prevent the
Employee from contesting such determination through appropriate legal
proceedings provided that the Employee’s sole remedy shall be to sue for
damages, not reinstatement, and damages shall be limited to those that would be
paid to the Employee if he had been terminated without Cause. In the event the
Company terminates the Employee for Cause, the Company shall only be obligated
to continue to pay in the ordinary and normal course of its business to the
Employee his Salary plus accrued but unused vacation time through the
termination date and the Company shall have no further obligations to Employee
from and after the date of termination.

3



--------------------------------------------------------------------------------



 



          (b) Resignation by Employee. If the Employee shall resign or otherwise
terminate his employment with the Company at anytime during the term of this
Agreement, the Employee shall only be entitled to receive his accrued and unpaid
Salary and vacation pay through the termination date, and the Company shall have
no further obligations under this Agreement from and after the date of
resignation.
          (c) Termination by Company Without Cause. At any time during the term
of this Agreement the Company shall have the right to terminate this Agreement
and to discharge the Employee without Cause effective upon delivery of written
notice to the Employee. Upon any such termination by the Company without Cause,
or upon the Company’s failure to renew this Agreement, the Company shall pay to
the Employee all of the Employee’s accrued but unpaid Salary and vacation pay
through the date of termination, and thereafter, the Company: (i) shall continue
to pay to the Employee his Salary payable in accordance with Section 2(a) for a
period of two (2) years, and (ii) shall continue Employee’s health benefits
under the Company’s then health insurance program(s) for a period of two
(2) years (or until Employee’s death or the date on which Employee becomes
covered by the health plan of a subsequent employer, to the extent that either
of these events occurs earlier). All payments made to the Employee pursuant to
this Section 2(c) are collectively, referred to herein as the “Severance
Payment.” Other than the Severance Payment, the Company shall have no further
obligation to the Employee except for the obligations set forth in Section 14 of
this Agreement after the date of such termination; provided, however, that the
Employee shall only be entitled to continuation of the Severance Payments as
long as he is in compliance with the provisions of Sections 7 and 8 of this
Agreement.
          (d) Disability of the Employee. This Agreement may be terminated by
the Company upon the Disability of the Employee. “Disability” shall mean any
mental or physical illness, condition, disability or incapacity which prevents
the Employee from reasonably discharging his duties and responsibilities under
this Agreement for a period of 180 consecutive days. In the event that any
disagreement or dispute shall arise between the Company and the Employee as to
whether the Employee suffers from any Disability, then, in such event, the
Employee shall submit to the physical or mental examination of a physician
licensed under the laws of the State of North Carolina, who is mutually
agreeable to the Company and the Employee, and such physician shall determine
whether the Employee suffers from any Disability. In the absence of fraud or bad
faith, the determination of such physician shall be final and binding upon the
Company and the Employee. The entire cost of such examination shall be paid for
solely by the Company. In the event the Company has purchased Disability
insurance for Employee, the Employee shall be deemed disabled if he is
completely (fully) disabled as defined by the terms of the Disability policy. In
the event that at any time during the term of this Agreement the Employee shall
suffer a Disability and the Company terminates the Employee’s employment for
such Disability, the Company shall continue to pay to the Employee his Salary,
payable in accordance with Section 1(a) for three (3) months from the date of
the termination, when and as the same would have been due and payable hereunder
but for such termination, except that payment of the Salary in accordance with
said paragraph shall be mitigated to the extent payments are made to the
Employee pursuant to disability insurance programs maintained by the Company.
          (e) Death of the Employee. In the event of the death of Employee, the
employment of the Employee by the Company shall automatically terminate on the
date of the

4



--------------------------------------------------------------------------------



 



Employee’s death and the Company shall only be obligated to pay Employee’s
estate Employee’s accrued and unpaid Salary through the termination date plus
accrued but unused vacation time through the termination date and the Company
shall have no further obligations to Employee from and after the date of
termination.
     4. Termination of Employment by Employee for Change of Control.
          (a) Termination Rights. Notwithstanding the provisions of Section 3
and Section 4 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) of the Company and within two years after such Change
of Control the Employee’s employment hereunder is terminated by the Company
without Cause, or within such two year period the Employee terminates his
employment with the Company for Good Reason (as defined below), then the Company
shall be required to pay to the Employee all accrued but unpaid Salary and
vacation pay through the date of termination, plus the product of two
(2) multiplied by the Employee’s then current Salary (collectively, the
foregoing consideration payable to the Employee shall be referred to herein as
the “Change in Control Payment”). The Change in Control Payment shall be made no
later than 10 days after the Employee’s termination pursuant to this Section 4.
To the extent that payments are owed by the Company to the Employee pursuant to
this Section 4, they shall be made in lieu of payments pursuant to Section 3,
and in no event shall the Company be required to make payments or provide
benefits to the Employee under both Section 3 and Section 4. Additionally,
Employee shall be entitled to receive the Change of Control Payment set forth
above in the event that within one year after the term of this Agreement, a
Change of Control shall occur.
          (b) Change of Control of the Company Defined. For purposes of this
Section 4, a “Change of Control of the Company” shall be deemed to have occurred
if:
               (i) Any “person” (as such term is defined in Sections 13(d)(3)
and Section 14(d)(3) of the Exchange Act), other than the Company, any majority
owned subsidiary of the Company, any compensation plan of the Company, any
majority owned subsidiary of the Company or Lacy J. Harber and his affiliates
and/or heirs, becomes the “beneficial owner” (as such term is defined in Rule
13d 3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company; or
               (ii) Any “person” (as such term is defined in Sections 13(d)(3)
and Section 14(d)(3) of the Exchange Act), other than the Company, any majority
owned subsidiary of the Company, any compensation plan of the Company, any
majority owned subsidiary of the Company or Lacy J. Harber and his affiliates
and/or heirs), becomes the “beneficial owner” (as such term is defined in Rule
13d 3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the combined voting power of the Company provided:
(A) such person or person are not acting as a “group” (as such term is defined
in Rule 13(d) under the Exchange Act) with respect to the Company’s voting
securities with Lacy J. Harber and his affiliates and/or heirs and (B) such
person or persons own Company securities with more of the combined voting power
of the Company than those held by Lacy J. Harber and his affiliates and/or
heirs; or
               (iii) The shareholders of the Company approve (1) a
reorganization, merger, or consolidation with respect to which persons who were
the shareholders of the

5



--------------------------------------------------------------------------------



 



Company immediately prior to such reorganization, merger, or consolidation do
not immediately thereafter own more than 50% of the combined voting power
entitled to vote generally in the election of the directors of the reorganized,
merged or consolidated entity; (2) a liquidation or dissolution of the Company;
or (3) the sale of all or substantially all of the assets of the Company or of a
subsidiary of the Company that accounts for more than 66 2/3% of the
consolidated revenues of the Company, but not including a reorganization, merger
or consolidation of the Company.
          (c) Good Reason Defined. For purposes of this Agreement, “Good Reason”
shall mean a termination by Employee of his employment with the Company after a
Change of Control based upon a significant demotion or material adverse change
in Employee’s duties and responsibilities, unless such change has been agreed to
in writing by Employee.
     5. Successor To Company. The Company shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of the Company whether by purchase, merger, consolidation or otherwise,
prior to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to the Employee a written instrument in
form and in substance reasonably satisfactory to the Employee pursuant to which
any such successor shall agree to assume and to timely perform or to cause to be
timely performed all of the Company’s covenants, agreements and obligations set
forth in this Agreement (a “Successor Agreement”). The failure of the Company to
cause any such successor to execute and deliver a Successor Agreement to the
Employee shall constitute a material breach of the provisions of this Agreement
by the Company.
     6. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, the Employee agrees that during the
Employment Period and for a period of two (2) years following the Employment
Period, the Employee shall not directly or indirectly:
          (a) alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, engage in any business which competes, directly or
indirectly, with any business of the Company; provided, however, that the
beneficial ownership of less than one percent (1%) of the shares of stock of any
corporation having a class of equity securities actively traded on a national
securities exchange or over-the-counter market shall not be deemed, in and of
itself, to violate the prohibitions of this Section; or
          (b) for any reason, (i) induce any customer of the Company or any of
its subsidiaries or affiliates to patronize any business directly or indirectly
in competition with the businesses conducted by the Company or any of its
subsidiaries or affiliates in any market in which the Company or any of its
subsidiaries or affiliates does business; (ii) canvass, solicit or accept from
any customer of the Company or any of its subsidiaries or affiliates any such
competitive business; or (iii) request or advise any customer or vendor of the
Company or any of its subsidiaries or affiliates to withdraw, curtail or cancel
any such customer’s or vendor’s business with the Company or any of its
subsidiaries or affiliates; or
          (c) for any reason, employ, or knowingly permit any company or
business directly or indirectly controlled by him, to employ, any person who was
employed by the

6



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries or affiliates at or within the prior six
months, or in any manner seek to induce any such person to leave his or her
employment.
The provisions of this Section 6 shall apply to Employee whether or not
Employee’s employment with the Company has been terminated for Cause or without
Cause and whether or not the Company is required to pay Employee severance
benefits under Section 3 of this Agreement. Notwithstanding the foregoing, if
this Agreement expires by its terms at the end of the Employment Period or if
Employee is terminated without Cause, then the provisions of this Section 6
shall only apply to Employee if the Company provides Employee with all of the
severance benefits which it would be obligated to provide to him under Section
3(c) of this Agreement as if the Employee had been terminated from his
employment with the Company without Cause.
     7. Confidentiality. The Employee agrees that at all times during the term
of this Agreement and after the termination of employment for as long as such
information remains non-public information, the Employee shall (i) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
subsidiaries or affiliates and their business and operations, and all files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information (“Confidential Information”), including without limitation, any
sales, promotional or marketing plans, programs, techniques, practices or
strategies, any expansion plans (including existing and entry into new
geographic and/or product markets), and any customer lists, (ii) use the
Confidential Information solely in connection with his employment with the
Company or any of its subsidiaries or affiliates and for no other purpose,
(iii) take all precautions necessary to ensure that the Confidential Information
shall not be, or be permitted to be, shown, copied or disclosed to third
parties, without the prior written consent of the Company or any of its
subsidiaries or affiliates, and (iv) observe all security policies implemented
by the Company or any of its subsidiaries or affiliates from time to time with
respect to the Confidential Information. In the event that the Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, the Employee shall provide the Company or
any of its subsidiaries or affiliates with prompt notice of such request or
order so that the Company or any of its subsidiaries or affiliates may seek to
prevent disclosure. In addition to the foregoing the Employee shall not at any
time libel, defame, ridicule or otherwise disparage the Company.
     8. Specific Performance; Injunction. The parties agree and acknowledge that
the restrictions contained in Sections 6 and 7 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any provision of Section 6 or 7 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. The Employee
agrees and acknowledges that the breach of Section 6 or 7 will cause irreparable
injury to the Company or any of its subsidiaries or affiliates and upon breach
of any provision of

7



--------------------------------------------------------------------------------



 



such Sections, the Company or any of its subsidiaries or affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief,
without being required to post a bond; provided, however, that, this shall in no
way limit any other remedies which the Company or any of its subsidiaries or
affiliates may have (including, without limitation, the right to seek monetary
damages).
     9. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by hand
delivery, by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery to, the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties): (a) if to the Company,
at its principal executive offices, addressed to the President and Vice
President, Legal, with a copy to Philip B. Schwartz, Esq., Akerman, Senterfitt &
Eidson, P.A., One Southeast Third Avenue, Miami, Florida 33156; and (b) if to
the Employee, at the address listed on the signature page hereto.
     10. Amendment; Waiver. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.
     11. Assignment; Third Party Beneficiary. This Agreement, and the Employee’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company or its aviation
services business, specifically including the restrictive covenants set forth in
Section 6 hereof. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its respective successors and
assigns.
     12. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention. The provisions of Sections 5, 6 and 7
will survive the termination for any reason of the Employee’s relationship with
the Company.
     13. Indemnification. The Company agrees to indemnify the Employee during
the term and after termination of this Agreement in accordance with the
provisions of the Company’s certificate of incorporation and bylaws and the
Delaware General Corporation Law.

8



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.
     15. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of North Carolina applicable
to contracts executed and to be wholly performed within such State.
     16. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.
     17. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.
     18. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.
     19. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement shall be resolved by third party mediation of the dispute
and, failing that, by binding arbitration to be held in Greensboro, North
Carolina in accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.
[Signatures on Next Page]

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

            TIMCO AVIATION SERVICES, INC.,
a Delaware corporation
      By:   /s/ Ron Utecht        Ron Utecht, President             

             
 
  EMPLOYEE:               /s/ John R. Cawthron     
 
  JOHN R. CAWTHRON        
 
           
 
  Address for Notices:        
 
           
 
           
 
           
 
           
 
           
 
 
 
       

10